DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.
Drawings
Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, “the liquid optically clear adhesive” recited at line 3 lacks antecedent basis.

Regarding claim 8, the recitation of “in a middle portion between the first sub-sealant layer and the second sub-sealant layer” renders the claim unclear.  These layers are also recited as having surfaces attached to one another.  Thus, it is not clear how the vacuum chamber is formed “between” them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art disclosed in Fig. 1 and para [0006] of the specification in view of Wu et al., US 2013/00335347 (hereafter Wu) and Huang et al., US 2018/0203552 (hereafter Huang).

Regarding claim 6, Applicant’s admitted prior art (Fig. 1) and para [0006] teaches a touch display device that further includes
a touch panel 13; 
a full adhesive layer 19 attached to an upper surface of the touch panel 13; 
a cover plate 11 attached to an upper surface of the full adhesive layer 19,
wherein the cover plate 11 is disposed opposite to a middle portion of the touch panel 13; 
a sealant layer attached to an edge of a lower surface of the touch panel 13 in the form of second full adhesive layer 19; 
and a display panel 15 attached to a lower surface of the second sealant layer 19, wherein the display panel 15 is disposed opposite to the middle portion of the touch panel 13.
Applicant’s admitted prior art does not teach a vacuum chamber formed in a middle portion of the second sealant layer 19.
Wu, Fig. 1. teaches a touch display device 200 that includes a touch sensing element 110 (i.e., touch panel) adhered to a cover lens 101 (i.e., cover plate) by a full adhesive layer 103 with edges of the touch panel being attached to a display element 120 (i.e., display panel) using a border adhesive 111 (paras [0003] and [0020]-[0024]).  Wu describes its border adhesive 111 as a twin adhesive (understood as double-sided and thus performing the function of a sealant that seals to both the upper touch panel and lower display panel).  Wu further teaches an air gap 113 is formed between the display element 120 and the touch panel 110 that is surrounded by the border adhesive 111 (para [0023]), i.e., that a chamber is formed in a middle portion of the adhesive (i.e., sealant) 111.  Wu teaches its air gap is configured to prevent the upper touch component from contacting the lower display component of the touch display device, therefore a Newton’s ring phenomenon found with conventional thin touch display devices does not occur (para [0008]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the admitted prior art device by replacing the full adhesive located between the touch and display panels with a border adhesive as taught in Wu for the advantage of providing a gap space configured to prevent an undesirable Newton’s ring phenomenon as taught by Wu.
Wu is silent as to its gap 113 being under vacuum.  Huang teaches a display device having an air insulation layer 3 (i.e., gap or chamber) located between a touch panel 5 and a display panel 1 (Figs. 1 and 2; para [0037]).  Support members 31 are connected between the display panel 1 and touch panel 5 in order to form the air layer 3 that may be in the form of a vacuum chamber (paras [0048] and [0049]).  Huang teaches that a vacuum layer provides an excellent effect of insulation and is helpful in improving sensitivity and accuracy of a detection capacitor 10 located within the space 3 (para [0048]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the admitted prior art device/Wu by replacing the air gap with a vacuum chamber as taught by Huang, for the advantage taught in Huang of improved insulation, and also, in embodiments wherein the device further includes a detection capacitor as taught by Huang, for improved sensitivity and accuracy, also as taught by Huang.    

Regarding claim 11, the admitted prior art of Fig. 1 of the application and Huang, Fig. 1, illustrate devices wherein a shape of the touch panel is the same as a shape of the display panel and a size of the touch panel is the same as a size of the display panel.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Wu and Huang as applied to claim 6 and further in view of Huizhou China Star Optoelectronics Tech Co LTD, CN109445644A (hereafter Huizhou China Star), made of record by Applicant (with English Abstract only) and discussed with reference to the attached machine translation thereof.

Regarding claims 7 and 8, applicant’s admitted prior art teaches using a liquid optically clear adhesive to bond the cover glass to the touch display (para [0006]).  The recitation of “through a full lamination technique” is product by process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  MPEP 2113.  In this instance, Fig. 1 of the admitted prior art illustrates full coverage of the adhesive layer 19 and thus teaches structure implied by the claim.  It is further noted that para [0006] teaches the liquid adhesive is applied using a full lamination technique.  
Regarding the recitation that the sealant layer is a solid optically clear adhesive, and the cover plate assembly is attached to the display panel by the solid optically clear adhesive through an edge lamination technique, Wu teaches its adhesive 111 is a “border” adhesive and thus teaches structure implied by the recited “through an edge lamination technique.”  Regarding the requirement that the adhesive be a “solid optically clear adhesive,”  Wu’s teaching that the adhesive is a “twin” adhesive (para [0023]) indicates the adhesive is a solid structure with adhesive surfaces on either side thereof.  However, Wu is silent as to the adhesive being optically clear.  Huang is also silent as to the material used for its support members 31, other than being made of an insulation material (para [0049]).    Further, with respect to claim 8, neither Wu nor Huang teach first and second sub-sealant layers recited therein.
Huizhou China Star, Fig. 1, teaches a touch display device having a vacuum chamber 5 located between a cover plate 3 and a touch panel 2, the chamber 5 also defined by first and second adhesive layers 41 and 42 (paras [0026] and [0030]-[0033]) (i.e., first and second sub-sealant layers), the chamber 5 being located in a middle of the sealant defined by the adhesive layers 41 and 42 (Fig. 1).  The first adhesive layer is described as being a liquid or solid adhesive and the second adhesive layer as being solid (para [0035]).  Although it is noted that paras [0035] and [0036] present some difficulties in translation, with both adhesives identified using the numeral “42” and the drawings illustrating the first adhesive 41 having a width smaller than the adhesive layer 42, one of ordinary skill in the art is clearly taught by these paragraphs that one or both of the adhesives may be solid optically clear adhesive.  Huizhou China Star teaches using an optical adhesive is advantageous as it is easy to apply and once cured has excellent weather resistance as well as anti-extension and anti-explosion properties (para [0035]).  Huizhou China Star further teaches advantages of its two-layer adhesive structure including providing an annular shape for maintaining a vacuum, tight bonding between display panel components, and the guarantee that the second adhesive layer will not stick crookedly or fall off during the bonding process (para [0036]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the application to modify the device of the admitted prior art/Wu/Huang to use the two-layer type of edge sealant taught in Huizhou China Star, specifically, that of a liquid and/or solid optical adhesive combination, as taught by Huizhou China Star, for the advantages taught therein of a resulting seal with excellent weather resistance and a two-part structure that may be more accurately applied between device components as taught by Huizhou China Star.

Regarding claim 9, the recitation of an adhesive layer being liquid or solid as initially applied is a product by process limitation that does not further limit this article claim.  MPEP 2113.  On the merits, please see the discussion above at the rejection of claims 7 and 8, regarding the adhesive layers taught in Huizhou China Star being either liquid or solid optically clear adhesives.  Regarding the recitation of layer width, see Huizhou China Star Fig. 1 illustrating a width of adhesive layer 41 being less than a width of adhesive layer 42.

Regarding claim 10, see Huizhou China Star Fig. 1 and para [0036] teaching a shape of both the adhesive layer 41 and adhesive layer 42 being annular (i.e., a ring shape).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746